Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13, 15-18 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8 and 15 include the limitation of forming a “pulse signature” from a plurality of interacting bubbles and collecting seismic data from the coded seismic signal “by using the pulse signature to identify the coded seismic signal”.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-13, 15-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Pub to Eick et al (‘853) when taken in view of Lerwill (‘825) and the PG-Pub to Krebs et al (‘246).
Eick et al discloses a method for acquiring seismic data in the marine environment (see para. 0003).  The method includes forming a coded seismic signal (composite pulse) using detuned timing (guns fired in a time delayed sequence or asynchronously) of a plurality of impulsive seismic sources (air guns, 22) with the forming of the coded seismic signal including a plurality of interacting bubbles (see paragraph 0021, “bubble effect”).  The method further includes collecting seismic data.

Per difference a), Lerwill teaches (see col. 2, lines 9-33) that the secondary pulses formed by the bubble effect are effective as low frequency, deep penetrating pulses within the earth’s crust.  Formation of such secondary pulses are implicit when using a plurality of marine vibrators (air-guns).
Per difference b), Krebs et al teaches that seismic data inversion and generating of output traces are well known types of seismic data processing.
Therefore, in view of Lerwill, it is obvious to a skilled artisan that the seismic impulsive sources of Eick et al inherently form secondary pulses due to the bubble effect and further, in view of Krebs et al, it would have been obvious to one of ordinary skill in the art to have modified the method of Eick et al to include the well-known processing steps of inverting the seismic data and generating an output trace so as to ascertain a more detailed representation of the subsurface.  Independent claims 1, 8 and 15 are so rejected.
Per claims 2, 9 and 16, see Eick et al, see paragraph 0019.
Per claims 3, 10 and 17, see Eick et al, Fig. 2 and paragraph 0021.
Per claims 5, 11, 12 and 18, see Eick et al, paragraph 0021.
Per claims 6 and 13, see Eick et al, see paragraph 0022.
Per claim 7, see Fig. 1 of Eick et al.

s 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Pub to Eick et al (‘853) when taken in view of Lerwill (‘825) and the PG-Pub to Krebs et al (‘246), as applied to claim 1 above, and further in view of the PG-Publication 
to Eick et al (‘213).
Per claims 21, 22 and 23, Eick et al (‘213), (see abstract, paragraphs 0009, 0030, 0032) teaches that it is well known to fire seismic sources in a predetermined sequence forming a loop so that data may be acquired concurrently and the peak energy delivered will be less so as to reduce the irritation to marine life.  In view of this, it would have been obvious to one of ordinary skill in the art to further modify Eick et al (‘853) to fire the seismic sources in a sequence forming a loop.  
 	Per claim 24, see Eick et al (‘853), paragraph 0021.

Response to Arguments
7.	Applicant's response filed August 17, 2021 have been fully considered but does not overcome the above rejection.  
 	The arguments against the rejections above focus upon the newly added limitations to claims 1, 8 and 15 with respect to the “pulse signature” formed by the interacting bubbles.  However, as stated above, such limitations are not described in the original specification and therefore is new matter.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl